Read, J. (concurring).
The majority holds that “the rule against perpetuities does not apply to options to renew leases” (majority op at 274) in New York because “the rule against perpetuities [did] not appl[y] to options to renew leases under the American common law” (id. at 277). But the authorities cited by the majority do not demonstrate that options to renew leases enjoyed a blanket exemption from or were outside the purview of the rule against perpetuities under American common law. Instead, these authorities show that an option to renew did not run afoul of the historic prohibition against remote vesting, *279subsequently codified in New York as EPTL 9-1.1 (b), if “appurtenant” or “appendant” to the lease, and, in particular, if continuous (a so-called “perpetual” option or covenant to renew). Because the option to renew at issue in this case was appurtenant to the lease (see Symphony Space v Pergola Props., 88 NY2d 466, 478 [1996]), I agree with the result reached by my colleagues in the majority, but I cannot subscribe to their reasoning.
I.
The majority correctly states that the common law enforced “perpetual options to renew leases” (majority op at 277 [first emphasis added; second emphasis in original]). As Professor William Berg, Jr. explains,
“[i]n the early years of the eighteenth century, when the modern Rule against Perpetuities was in its formative stage, the highest court of England rendered a decision in which it held that a lessor’s covenant to renew a twenty-one year lease perpetually was not in violation of the Rule. Thereafter, an almost unbroken line of cases in England and America upheld covenants of that type” (Berg, Long-Term Options and the Rule Against Perpetuities, 37 Cal L Rev 1, 22 [1949] [emphasis added]).
In his view, a perpetual renewal covenant was not properly classified as an exception to the rule, as many experts claimed; rather it was simply “outside [its] province” (id. at 23) because
“under the view that the Rule is designed to destroy indirect restraints upon the practical alienability of property which are brought about by remote non-vested future interests, covenants to renew leases, without time limit, do not suspend the practical power to alienate land. So long as the value of the land does not drop to the point where the rental becomes prohibitive, the lessee always has in himself the legal as well as the practical power to convey that which is substantially a fee simple. On the other hand, when the lease becomes unprofitable, the lessee will give up his right to renew and the lessor will resume complete ownership” (id. [emphasis added]; see also Gray, The Rule against Perpetuities § 230 [4th ed 1942] [regarding perpetual leases *280as valid because they give lessees estates akin to fees simple defeasible upon conditions subsequent]).
Professor Berg also noted that, for the lessor, a “desire to retain ownership of the land as a good business investment might influence” the granting of a lease with a perpetual covenant; further “[o]n some occasions [the lessor] might be motivated by a sentimental unwillingness to part with the land, but in any event it is difficult to twist the transaction so as to impute . . . the desire to create an inalienable interest” (37 Cal L Rev at 24).
The seminal eighteenth century English case referred to by Professor Berg—Bridges v Hitchcock (5 Bro PC 6, 2 ER 498 [House of Lords 1715])—illustrates what a perpetual option to renew a lease looks like and how such a covenant comports with the policy underlying the rule against perpetuities. In 1693, Stapleton leased a property owned by Bridges known as “Ember Mill,” which had fallen “greatly out of repair” (5 Bro PC at 6, 2 ER at 498). The lease was for 21 years, but provided
“ ‘that if the lessee, his executors, administrators, or assigns, or any of them, should, at any time then-after, before the expiration of the term thereby demised, be minded to renew and take a further lease of the said premises; that then, upon application made, at any time before the last six months of the said term, the appellant, his heirs or assigns, should grant such further lease as should by the lessee, his executors, administrators, or assigns, be desired, without any fine to be demanded therefore, and under the same rents and covenants only as in this lease’ ” (5 Bro PC at 7, 2 ER at 498).
Upon taking possession, Stapleton and his partners set to work rebuilding and improving the property: they tore down the old corn millhouse and erected a brick millhouse in its stead, as well as a millhouse and mills for manufacturing brass and iron and several other buildings. Hitchcock, who by 1714 had acquired the whole interest in the premises from Stapleton and his partners, “reasonably expected to obtain a new lease” (5 Bro PC at 8, 2 ER at 499), but Bridges resisted on various grounds. Defending the investments made in the property, Hitchcock argued that the covenant for perpetual renewal should be enforced by the courts because it was “the only foundation and encouragement which the parties had[ ] for expending so much money upon the premises as they had done” (5 Bro PC at 9, 2 ER at 499). The House of Lords agreed.
*281Next, the majority also relies on law review articles by Edwin H. Abbot, Jr. and Professor W. Barton Leach to support the proposition that the rule against perpetuities never applied to leases to renew at common law. Abbot hypothesizes “a lease for over 21 years [which] contains a covenant for renewal at the option of the lesseet ] [o]r . . . such a lease contains a covenant for a perpetual series of such renewals” (Abbot, Leases and the Rule Against Perpetuities, 27 Yale LJ 878, 883 [1918]). Contrary to Professor Berg, he then states that “there seems no escape from the conclusion that such an option if sustained . . . form[s] an exception to” the rule against perpetuities; however, he declares, “[t]here seems to be no question . . . that such an option is good. It has been consistently sustained over 200 years in England. The great weight of authority in this country is to the same effect” (id. at 883-884 [emphasis added]). For English common-law authority, Abbot cites Bridges, which, as previously discussed, involved a perpetual covenant to renew.
For American common-law authority, Abbot adverts to several cases, including three from New York: Robinson v Beard (140 NY 107 [1893]), Gomez v Gomez (147 NY 195 [1895]) and Hoff v Royal Metal Furniture Co. (117 App Div 884 [2d Dept 1907], affd 189 NY 555 [1907]). As Judge Graffeo points out in her dissent, however, at the time these three cases were decided, New York had a statutory rather than a common-law rule against perpetuities. This statutory rule was “narrowly” applied and excluded options (dissenting op at 284; see also Symphony Space, 88 NY2d at 478 [“(P)rior to 1965, New York’s narrow statutory rule against remote vesting did not encompass options”], citing Buffalo Seminary v McCarthy, 86 AD2d 435, 443 [4th Dept 1982], affd 58 NY2d 867 [1983]). As a result, New York courts were not called upon to decide whether the rule against perpetuities was an obstacle to enforcing the options to renew in Robinson, Gomez and Hoff. In any event, the options were appurtenant to the leases in each of these cases: Gomez and Robinson involved options for successive terms of a period of years; Hoff, like Bridges, involved a perpetual option to renew.*
Similarly, Professor Leach comments that in the United States it was “well settled that perpetual options to renew leases have *282always been held valid” (Leach, Perpetuities in a Nutshell, 51 Harv L Rev 638, 662 [1938] [first emphasis added; second emphasis in original]; see also Note, Options and the Rule against Perpetuities, 13 U Fla L Rev 214, 220 [1960] [“American jurisdictions today will uniformly protect the option appendant to purchase and the option appendant to renew from the Rule against Perpetuities”]; Camerlo v Howard Johnson Co., 710 F2d 987, 991 [3d Cir 1983] [holding that a perpetual lease option was valid under Pennsylvania law and noting that “(t)he weight of authority elsewhere holds that, absent a statutory prohibition, a perpetual lease or a right to perpetual renewal of a lease does not violate the (rule against perpetuities) or create a restraint on alienation,” citing Abbot, Leases and the Rule Against Perpetuities (27 Yale LJ 878, 883)]). The two cases adduced by the majority—Hoff and Burns v City of New York (213 NY 516 [1915])—both deal with perpetual options to renew a lease.
Finally, the majority opines that “an option to renew a lease ... is exercisable pursuant to the lease agreement and, thus, inherently appurtenant'’ (majority op at 278 [emphasis added]). But there is no reason why an option to renew might not originate in an instrument other than the lease (as was the case with the option to purchase in Symphony Space); or be exercisable after the lease has expired (as was apparently the case in Warren St. Assoc. v City Hall Tower Corp. [202 AD2d 200 (1st Dept 1992), appeal discontinued 84 NY2d 865 (1994)]), or by a former tenant no longer in possession (as hypothesized by Judge Graffeo in her dissent). We have consistently held that “options in real estate are subject to the statutory” rule against perpetuities (Symphony Space, 88 NY2d at 477, citing Wildenstein & Co. v Wallis, 79 NY2d 641, 648 [1992]); and have applied the three-part test in Symphony Space to assess the enforceability of a lease where the holder’s interest may vest beyond the perpetuities period. The reason put forward by the majority to depart from this precedent and create a blanket exception from the rule against perpetuities for all options to renew leases— that they were historically considered to be exempt from or outside the scope of the rule—is simply not supported by the authorities cited.
*283II.
In Symphony Space, we held that an option is appurtenant to a lease and therefore does not violate the rule against perpetuities when it (1) “originates in one of the lease provisions,” (2) “is not exercisable after lease expiration,” and (3) “is incapable of separation from the lease” (88 NY2d at 480). The only issue that the parties dispute in this case is whether the tenant’s renewal options were exercisable after lease expiration.
The parties agree that, absent notice, the lease provides for month-to-month possession following the initial 14-year term. During this possession, the lease creates asymmetric barriers to terminating the landlord-tenant relationship. The tenant only needs to give a one-month notice before vacating. But the landlord is limited to triggering a 60-day notice period, during which the tenant must choose between exercising a 10-year renewal option or terminating the tenancy. The lease also specifies many other rights and responsibilities during any month-to-month tenancy under the lease. For example, the tenant must maintain insurance covering at least $500,000 in property damage, at the tenant’s expense.
Notably, Symphony Space interprets the rule against perpetuities to prohibit renewal options exercisable after a “lease” expires, not after a “term” in a lease expires. Here, “term” has the meaning ascribed by the lease—i.e., “ ‘term of this lease’ or words of similar import” means “the initial term and any renewal term in respect to which Lessee has exercised its right of renewal”—and makes no mention of monthly terms. Thus, “term” refers to the initial 14-year period and exercised 10-year options.
This definition plays a useful role in the lease. For example, in section 1.3, the lease states that “each renewal option term shall commence on the first day of the calender month immediately following the expiration of the immediate preceding term of this lease” (emphasis added). Because 10-year renewal periods do not begin each month, it is clear that “immediate preceding term” refers only to the initial term and renewal terms—just as the lease defines the word “term.” The parties needed a word or phrase to represent the 14-year and exercised 10-year periods in order to lay their agreement out in a readable contract. There are many examples of this throughout the lease. The drafters did the sensible thing when creating a shorthand phrase for use in a contract: they offered a definition within that same instrument.
*284The Appellate Division read the relevant language to mean “This Lease only includes the initial 14-year period and exercised 10-year options.” As a result, that court concluded that the option was not appurtenant to the lease because the parties did not expressly state that the lease encompassed the rights and responsibilities that the lease itself obliges after expiration of the initial 14-year term. This was error. Accordingly, like Supreme Court, I would hold the renewal option to be appurtenant to the lease, and would reverse the Appellate Division on that basis.

 All of the cases cited by Abbot from states other than New York involved construction of leases with covenants for perpetual renewal (see Banks v Haskie, 45 Md 207 [1876]; Boyle v Peabody Hgts. Co., 46 Md 623 [1877]; Blackmore v Boardman, 28 Mo 420 [1859]; Diffenderfer v Board of President, etc., of St. Louis Pub. Schools, 120 Mo 447, 25 SW 542 [1894]; Drake v Board *282of Educ. of St. Louis, 208 Mo 540, 106 SW 650 [1907]; Thaw v Gaffney, 75 WVa 229, 83 SE 983 [1914]; see also Garner v Gerrish, 63 NY2d 575, 581 [1984] [remarking that Hoff illustrates that perpetual leases “will not be enforced unless the lease clearly grants to the tenant or his successors the right to extend beyond the initial term by renewing indefinitely”]).